2 Ariz. App. 167 (1965)
406 P.2d 885
Louis SMILES, Petitioner,
v.
The INDUSTRIAL COMMISSION of Arizona, A.J. Bayless Markets and/or Southwest Wholesale Grocery Stores, Respondents.[*]
No. 1 CA-IC 38.
Court of Appeals of Arizona.
October 28, 1965.
Rehearing Denied November 18, 1965.
Review Denied December 7, 1965.
*168 Alan Philip Bayham, Phoenix, for petitioner.
Robert K. Park, Dee-Dee Samet, Phoenix, for respondents.
STEVENS, Chief Judge.
Petitioner asked a review of an award of permanent partial disability of 8.28 per cent, or $14.05 monthly.
Petitioner suffered a compensable injury to his back 13 August 1956. He was loading a truck with groceries and felt something snap in his low back. His claim was accepted and he was paid medical benefits which included surgery, as well as total partial disability until January 12, 1960, when the Commission determined that his condition had stabilized. He was then awarded monthly compensation based on 8.28 per cent permanent partial disability. Subsequently, however, he was awarded additional medical benefits including further surgery; but the Award of 16 April 1964 from which this review is taken, determined that petitioner's condition was then stationary and reinstated monthly compensation based on the 8.28 permanent partial disability.
The issue presented is whether the award of the Commission is supported by the evidence.
We have reviewed the transcripts and the file presented on this review. A conflict existed in the medical testimony as to whether petitioner is totally disabled, or consciously playing the role of invalid. This conflict was resolved by the Commission against the petitioner. This Court will not substitute its opinion for that of the Commission where the Commission has resolved a conflict in medical testimony. Graver Tank & Mfg. Co. v. Industrial Commission, 97 Ariz. 256, 399 P.2d 664 (1965).
The award is affirmed.
CAMERON and DONOFRIO, JJ., concur.
NOTES
[*]  The Petition was filed with the Arizona Supreme Court and assigned that Court's Number 8532. The Arizona Supreme Court issued its Writ of Certiorari. The matter was referred to this Court pursuant to Section 12-120.23 A.R.S.